July 7, 1908. The opinion of the Court was delivered by
The appellant, John Porter, was indicted for the larceny of certain cows alleged to be the property of Magdalene Great. He claimed that the property did not belong to the prosecutrix, but was his own, and that he appropriated the same under a bona fide claim of ownership. While there was testimony tending to support such defense, there was also testimony tending to establish the charge in the indictment. The jury rendered a verdict of guilty, and the defendant appeals from the sentence imposed.
The exceptions, stated briefly, allege as error (1) that the verdict was manifestly against the weight of the evidence; (2) that appellant's possession of the property was not proven to be larcenous; (3) that the jury should have found a verdict of not guilty under the charge and in view of the evidence.
The exceptions do not present any question of law. They do not allege, and it cannot be said that there was absolutely no evidence tending to support the charges. This Court is without jurisdiction to review the judgment except for error of law. The jury was fully instructed as to the law, as applied to the issue presented, and no exception has been taken to any ruling or charge of the Court.
The judgment of the Circuit Court is affirmed. *Page 452